Citation Nr: 1714869	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder as secondary to a service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

(The issues of entitlement to an increased rating for a right knee disability and TDIU are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1975 to January 1976 and form March 1977 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

In January 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

An acquired psychiatric disorder was not shown to have been diagnosed in service; and the evidence fails to establish that the Veteran's currently diagnosed major depressive disorder is etiologically related to service, caused by a service-connected disability, or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in June 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In June 2011, the Veteran filed to reopen his previously denied service-connection claim for an acquired psychiatric disorder.  He asserts that his acquired psychiatric disorder is due to his service-connected knee disability.  The Veteran testified at his hearing that his right knee disability causes him anger, frustration, crying spells, and anxiety.  He then testified that he had problems with depression ever since his separation from service. 

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  In March 1976, March 1977, and July 1977, he had normal psychiatric examinations and denied having any psychiatric symptoms.  In November 1977, the Veteran denied any changes in his medical condition since his last examination.

The first evidence of an acquired psychiatric disorder is not until 1997, two decades after his separation from service.  In July 1997, he was diagnosed with major depressive disorder.  However, treatment records do not document any complaints related to his active service or to a service-connected disability.  Instead, he reported going through a divorce, having financial problems, losing of a job, and experiencing relationship problems.

The Veteran was afforded a VA examination in May 2013.  He reported that he was seen by a psychiatrist during his active duty but denied any mental health treatment during his active service.  He reported that he first started mental health treatment in 1997.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's acquired psychiatric disorder was not due to a general medical condition.  The examiner reported that the Veteran's acquired psychiatric disorder did not appear to be the direct physiological consequence of his general medical condition given the onset of his depression was in 1997, more than 20 years after his reported onset of knee symptoms.  The examiner concluded that the Veteran's service-connected right knee disability did not appear to directly cause or exacerbate his depression.

A VA examiner reviewed the Veteran's claims file in February 2016.  The examiner noted that the Veteran's baseline level of depression in the late 1990s appeared to be severe.  The examiner further noted that the Veteran was engaged in intensive outpatient mental health treatment until 2014 when the Veteran was discharged following a long period of adequate functioning and an absence of psychiatric hospitalizations.  The examiner opined that the Veteran's depression was less likely than not due to his active service as the Veteran's STRs do not document any depression or mental illness.  The examiner reported that the Veteran reported an onset of depression in the late 1990s, which was decades after his active service.  The examiner opined that the Veteran's depression was less likely than not caused by his service-connected right knee disability.  The examiner reported that the Veteran's right knee symptoms began in 1975, but there was no evidence of a pain disorder or depressive disorder due to general medical condition.  The examiner opined that the Veteran's right knee disability less likely than not aggravated his depression as the Veteran's depression appeared to improve over time rather than worsen.

The Veteran has not submitted any medical evidence supporting his contention that his acquired psychiatric disorder is due to or the result of his active service or due his service-connected right knee disability.  VA obtained medical opinions in an effort to support the Veteran in establishing his claim.  Unfortunately, the May 2013 and February 2016 VA examiners opined that the Veteran's acquired psychiatric disorder was less likely than not due to his active service, caused by his service-connected right knee disability, or aggravated by his service-connected right knee disability.

As such, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his major depressive disorder was due to his active service or caused by his service-connected right knee disability.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Based upon the evidence of record, there is no evidence that an acquired psychiatric disorder, to include major depressive disorder, had its onset in service or is otherwise etiologically related to service or caused by a service-connected disability.  The record contains no evidence of any mental health symptoms in service, at discharge, or after his separation from service until two decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder might be the result of his active service or caused by his service-connected right knee disability.  To the contrary, as stated, the VA examiners indicated that the Veteran's mental health symptoms appeared decades after his separation from service and showed improvement despite his right knee disability.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, caused by, or due to his active service or a service-connected disability, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Moreover, while the Veteran would be considered competent to report symptoms he experienced in or around his service, he has not done so, and the STRs do not show such complaints.  In addition, his current mental health treatment records contain no evidence of any complaints related to his active service or directly to his service-connected right knee disability, although treatment records do show his frustration with the appeals process regarding his increased rating claim for his right knee disability.

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder.  That is, the evidence does not show that an acquired psychiatric disorder was diagnosed in service, the weight of the evidence is against a finding that an acquired psychiatric disorder has existed continuously since service, and the weight of the evidence is against a finding that an acquired psychiatric disorder is due to his service-connected right knee disability.  Therefore, the claim is denied. 


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

A review of the record in this case shows that the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ) at his local VA office in an May 2016 Form 9 - Appeal to the Board of Veterans' Appeals, regarding whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, a hearing should be provided.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


